1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK J. CAVANAUGH,                            )    Case No.: 1:17-cv-0832-LJO- JLT
                                                      )
12                  Plaintiff,                        )    ORDER DIRECTING THE CLERK TO UPDATE
                                                      )    THE DOCKET AND TERMINATE
13          v.                                        )    CHRISTOPHER GUZMAN AND DILLON
                                                      )    MORGAN AS DEFENDANTS
14   DONNY YOUNGBLOOD, et al.,                        )
                                                      )    (Doc. 72)
15                  Defendants.                       )
                                                      )
16                                                    )

17          On May 3, 2019, Plaintiff filed a “Stipulated Notice of Dismissal,” indicating he was dismissing
18   the claims against defendants Christopher Guzman and Dillon Morgan with prejudice. (Doc. 72)

19   Pursuant to Rule 41 of the Federal Rules of Civil Procedure, “the plaintiff may dismiss an action
20   without a court order by filing … a stipulation of dismissal signed by all parties who have appeared.”

21   Fed.R.Civ.P. 41(a)(1)(A)(ii).
22          Because all parties signed the stipulation, the dismissal was effective without an order of the
23   Court. See Fed. R. Civ. P. 41(a)(2). Accordingly, the Clerk of Court is DIRECTED to update the
24   docket and terminate Christopher Guzman and Dillon Morgan as defendants in the action.
25
26   IT IS SO ORDERED.
27      Dated:     May 7, 2019                                  /s/ Jennifer L. Thurston
28                                                        UNITED STATES MAGISTRATE JUDGE
